ACCEPTED
                                                                                               03-13-00590-CV
                                                                                                      4501493
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         3/13/2015 11:40:39 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                    No. 03-13-00590-CV

                                                                              FILED IN
                                                                       3rd COURT OF APPEALS
Lance Richards,                              §                  In   the Court   of Appeals
                                                                            AUSTIN,  TEXAS
     Appellant,                              §                         3/13/2015 11:40:39 PM
                                             §                             JEFFREY D. KYLE
                                                                                Clerk
v.                                           §
                                             §
U. S. Bank National Association, as          §
trustee for Credit Suisse First              §
Boston Mortgage Securities Corp.,            §
Home Equity Asset Trust 2003-7,              §
Home Equity Pass-Through                     §
Certificates, Series 2003-7                  §
      Appellee                               §                   Third District of Texas


        Appellant’s Motion to Extend Time to File Motion for Rehearing


To the Honorable Court:

        Appellant requests that the Court extend time for filing of his motion for Rehearing

under Rules of Appellate Procedure 10.5(b), 49 and all other applicable Rules, and

in support of this motion shows:

        1.      Time for Filing of Motion for Rehearing. Appellant’s Motion for Rehearing

was originally due for filing February 26, 2015. Appellant seeks hereby to have the

due date of his Motion for Rehearing extended to today, Friday, March 13, 2015.

        2.      Extension of Time Sought. Appellant has sought no previous extension

of time to file his Motion for Rehearing, and asks that the Court grant him an extension

APPELLANT’S MOTION TO EXTEND TIME
TO FILE MOTION FOR REHEARING
for filing of such Motion until today, Friday, March 13, 2015, in order that it may be

optimally prepared. Over the course of the months since the appeal was taken, Appellants’

counsel has handled several cases involving applications for emergency relief, despite

numerous days of absence from the office due to chronic illness and various family

obligations including care of his mother (for whose care he is solely responsible). Much

of counsel’s time before and since the briefing of the case, and particularly between

November 30, 2014 and well into January, was occupied with family obligations related

to the death of his last uncle, and with care and transportation of counsel’s wife, who

sustained an accidental injury that precluded her driving herself to work, medical,

rehabilitation or any other appointments well into January. All of the foregoing has

depleted time that could have been devoted to preparation of the various documents,

which necessarily required postponements and counsel is nearly current. Appellant

therefore asks that he be granted this very short extension of time to file his Motion

for Rehearing.

        3.      Prayer. For these reasons, your Appellant requests that the Court:

                (A)     grant an extension of the time to file Appellant’s Motion for

                        Rehearing, through and until March 13, 2015; and

                (B)     grant Appellant such other and further relief to which he may be

                        entitled or is in the interest of justice.

APPELLANT’S MOTION TO EXTEND TIME
TO FILE MOTION FOR REHEARING                    2
                                                    Respectfully submitted,

                                                    /s/ Michael Brinkley
                                                    _____________________________________
                                                    Michael Brinkley
                                                    State Bar No. 03004300
                                                    BRINKLEY LAW PLLC
                                                    P. O. Box 820711
                                                    Fort Worth, Texas 76182-0711
                                                    (817) 284-3535; (888) 511-5854
                                                    fax (888) 511-0946
                                                    michael@brinkleypllc.com
                                                    Attorney for Appellant




                                    Certificate of Conference

      On the morning of March 13, 2015, I attempted to confer with Mark Hopkins,
counsel for Appellee, detailing the relief to be sought in the foregoing motion, and
have not received a reply from my email message to him. Thus I know of no position
of Appellee with respect to the relief sought.

        Dated: March 13, 2015.

                                                    /s/ Michael Brinkley
                                                    _____________________________________
                                                    Michael Brinkley



                                      Certificate of Service

APPELLANT’S MOTION TO EXTEND TIME
TO FILE MOTION FOR REHEARING                    3
I hereby certify that a true and correct copy of the foregoing has been served on the
following attorney of record, as required by Texas Rule of Appellate Procedure 9.5:

Mark D. Hopkins
HOPKINS & WILLIAMS, PLLC
12117 Bee Caves Road, Suite 260
Austin, Texas 78738
fax (512) 600-4326.

Dated: March 13, 2015.

                                             /s/ Michael Brinkley
                                             ______________________________
                                             Michael Brinkley




APPELLANT’S MOTION TO EXTEND TIME
TO FILE MOTION FOR REHEARING             4